DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 describe the step of irradiating and/or heating that detaches or attaches the photosensitive compound with respect to a copper surface; however, claim 1 doesn’t have any step that actively etching a copper surface nor a step of treating a copper surface.  Claim 1 only requires etching a conductive layer structure.  Even though the limitation of “wherein the photosensitive compound has at least one functional group configured for inhibiting copper etching” is cited in claim 1, it is considered a physical property of the photosensitive material and claim 1 still doesn’t have any etching step of a copper layer.  Therefore, these limitations in claims 6 and 16 are considered mental steps and not contribute to the method of etching a conductive layer of claim 1.  It is suggested to have a positive step of etching a copper surface in claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3, 5-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Klocek et al. (EP3518630) and further in view of Kota (US 10907258).
  	With respect to claims 1, 3, 5, 7, 8 Klocek describes an anisotropic etching of an electrically conductive layer such as Cu, Al, nickel, or silver to form recesses (paragraphs 12, 22) by using etching composition comprising cupric chloride and/or ferric chloride and an etching inhibitor selected from the group consisting of azoles, amines, amino acids, triphenylmethanes, thiols, organic phosphates (paragraphs 23, 25).  
 	The limitations of wherein the photosensitive compound has at least one functional group configured for inhibiting copper etching is considered to be a mental step because there is no active limitation of etching a copper layer in claim 1 and it is considered to be a physical property of the photosensitive material.  These etching inhibitors contain phosphor atom containing group, nitrogen atom containing group, a sulphur atom (thiols) containing group of claim 5, especially the same triphenylmethanes as cited in claim 7; therefore, these would provide claimed a photosensitive compound that has at least one functional group configured for inhibiting copper etching including a phosphor atom containing group, nitrogen atom containing group, a sulphur atom (thiols) containing group.  
 	Unlike claimed invention, Klocek doesn’t describe a step such as heating the substrate during the etching of the Cu forming the recess. Kota teaches that heating while wet etching copper is known and practiced by one skill in the art.  The sample in the solution is heated to a temperature at 100 degrees (col. 7, lines 25-30).  It would have been obvious for one skill in the art before the effective filing date of the invention, in light of Kota, to heat the substrate during the etching because he describes that copper is “usually non-reactive in dry air at room temperature, a high temperature environment was employed for promoting and catalyzing the etching reaction.” 
 	With respect to claim 6,  as explained above, claim 6 does not contribute to the method of claim 1.  Even if there is a step of etching a copper surface, the combined process above expects to have claimed heating detaches the photosensitive compound from the copper surface because of the same photosensitive compounds, which is used to etch the same copper at a high temperature, which would increase the etching reaction of the copper as described by Kota.
 	With respect to claims 9-11, the composition further includes a rheological additive (paragraph 37),a solvent (paragraph 21) and anionic, cationic surfactant (paragraph 43), which would provide ionic liquid in the composition.
 	With respect to claim 12, even though Kota doesn’t describe heating is performed intermittently.  However, he describes that the temperature is maintained at 100 degrees C for 90 minutes.  Therefore, it would have been obvious for one skill in the art to intermittently heating the sample in the solution during the etching in order to maintain the etching temperature at 100 degrees C during the etching step.
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 16, the applied prior art above fails to describe that the irradiating and/or heating increases an affinity of the photosensitive compound for attaching to a copper surface.  The Kota describes etching copper at high temperature to promote etching reaction of copper. 
  Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-11, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remark that Douglas doesn’t describe the composition includes the photosensitive compound with at least one functional group for inhibiting copper etching has been found persuasive.  The rejections under Douglass are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



10/3/2022